DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for Application No. 17401117 on August 12, 2021. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ka (US 20170301280 A1) in view of Kim (US 20160111040 A1) and Miyamoto (US 20160071884 A1).

Regarding claim 1, Ka discloses: A display (see Fig. 6, display device), comprising: 
an array of pixels that form an active display area (Fig. 6, pixels in display area), wherein the array of pixels includes first and second groups of pixels in a row (Fig. 6, pixels PXL2 in second display area A2 and pixels PXL3 in third display area A3); 
signal paths and control lines coupled to the array of pixels (see Fig. 6, data lines and scan lines that coupled to the array of pixels in display area), wherein the signal paths are orthogonal to the control lines (Fig. 6, data lines and san lines are orthogonal as illustrated in figure) and wherein the control lines include a first control line that is coupled to the first and second groups of pixels in the row and that extends across the inactive display area (see annotated Fig. 6 below. As illustrated in figure san lines in second display area A2 and third display area A3 coupled to the first and second groups of pixels in the row and extends across the inactive display area between the first and second display area); and 
Ka does not explicitly teach an input-output component located in an inactive display area that separates the first group of pixels from the second group of pixels.
However, it has been known in the display device to have used the camera or sensor device in an inactive display area such as notch of the display device. For example, Kim teaches an input-output component located in an inactive display area that separates the first group of pixels from the second group of pixels (Figs. 6-8, [0032], [0041], discloses the non-display functional element 30 such as front camera, sensor indicator, receiver is disposed in a cut-out region 50 of the panel array located between the first display area AA1 and second display area AA2).
Therefore, in view of teachings of Ka and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka with arranging the input-output component such as a camera in an inactive display area that separates the first group of pixels from the second group of pixels as taught by Kim in order to reduce bezel area and optimal use of the space in display device.
Ka in view of Kim does not explicitly teach a loading structure in the inactive display area that overlaps the first control line at first and second locations to increase loading on the first control line.  
However, it has been known in the display device to have used dummy or loading structure in gate/scan line to compensate the gate line loading variations. For example, Miyamoto teaches a loading structure in the inactive display area that overlaps the first control line at first and second locations to increase loading on the first control line (Fig. 7, [0041]-[0042], discloses the dummy signal line 109D and dummy semiconductor layer 104D in combination read as a loading structure overlaps the gate line 106 at first and second locations as illustrated in figure to increase the gate line loading in the dummy pixel area DA).
Therefore, in view of teachings of Ka, Kim and Miyamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka and Kim with Miyamoto’s teachings of a loading structure in the inactive display area that overlaps the first control line at first and second locations to increase loading on the first control line in order to compensate the gate line loading difference in the display device. 
 





    PNG
    media_image1.png
    569
    790
    media_image1.png
    Greyscale

Annotated Fig. 6, Ka

Regarding claim 2, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1. Kim further teaches wherein the input-output component is selected from the group consisting of: a camera, a speaker, an ambient light sensor, and a proximity sensor (Fig. 4, [0032], discloses  non-display functional element 30 may include, but not limited to, a status indicator (e.g., LED), a switch, a receiver, various sensor modules and a front camera).  

Regarding claim 3, Ka in view of  Kim and Miyamoto teaches the limitations of parent claim 1. Ka further teaches wherein the signal paths comprise data lines and the control lines comprise gate lines (see Fig. 6, data lines and signal/scan lines).  

Regarding claim 4, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1. Ka further teaches wherein the inactive display area is pixel-free (see annotated Fig. 6 above, the inactive display area does not include pixel).  

Regarding claim 5, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1. Miyamoto further teaches wherein the loading structure comprises polysilicon (Fig. 7, Fig. 10, [0039], [0042] discloses the semiconductor layer 104D in dummy pixel DPA preferably formed of a low-temperature polysilicon film).
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the display device as taught by Ka and Kim with polysilicon loading structure as taught by Miyamoto in order to prevent an electrostatic discharge (ESD) damage due to a static electrical charge generated, and also adjust the difference in capacitance and resistance between the gate lines for uniform brightness in display (Miyamoto, [0032]).

Regarding claim 7, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1. Miyamoto further teaches wherein the loading structure comprises first and second orthogonal segments (Fig. 13, Fig. 14, [0039] discloses the H-shaped dummy semiconductor layer formed by polysilicon 104DC in dummy pixel in display device).
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to combine the display device as taught by Ka and Kim with loading structure comprises first and second orthogonal segments as suggested by Miyamoto in order to increase the surface area for compensating the capacitance loading in signal lines.
  
Regarding claim 10, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1.  Ka further teaches wherein the signal paths include a first signal path that extends from the active display area into the inactive display area and that overlaps the first control line to increase loading on the first control line (see Fig. 6, data line Dm-3 that extends from the first display area A1 into the inactive display area as shown in annotated figure 6 above and overlaps the scan line S21 thereby increases the loading on the scan line S21).  

Regarding claim 11, Ka in view of  Kim and Miyamoto teaches the limitations of parent claim 1.  Kim further teaches wherein the control lines have a reduced pitch in the inactive display area (see Fig. 5, discloses the reduced pitch of the gate lines in notch area as illustrate in figures).  

5.	Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ka (US 20170301280 A1) in view of Kim (US 20160111040 A1) and Miyamoto (US 20160071884 A1), further in view of Tanaka et al. (US 20090102824 A1).

Regarding claim 6, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1. Ka in view of Kim and Miyamoto does not explicitly teach  wherein the array of pixels comprises a common electrode that couples the loading structure to a bias voltage supply line.  
However, in the same field of endeavor of the display device for compensating the gate line loading difference, Tanaka teaches wherein the array of pixels comprises a common electrode that couples the loading structure to a bias voltage supply line (Fig. 1, [0050], discloses capacitance lines 10 is made of a transparent conductive film that couples the dummy pixel (i. e., signal line loading structure) to bias the common voltage Vcom).
Therefore, in view of teachings of Ka, Kim, Miyamoto and Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka, Kim and Miyamoto with the array of pixels comprises a common electrode that couples the loading structure to a bias voltage supply line as taught by Tanaka in order to maintain the gate line at a predetermined electric potential for compensating the signal loading difference.

Regarding claim 8, Ka in view of Kim and Miyamoto teaches the limitations of parent claim 1. Ka in view of Kim and Miyamoto does not explicitly teach  a metal layer that couples the loading structure to a bias voltage supply line.
  However, in the same field of endeavor of the display device for compensating the gate line loading difference, Tanaka teaches a metal layer that couples the loading structure to a bias voltage supply line (Fig. 1, [0050], [0063], discloses common voltage Vcom is supplied to bias the dummy pixel DP8 through the capacitance line 10 formed by transparent conductive film).
Therefore, in view of teachings of Ka in view of Kim, Miyamoto and Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka, Kim and Miyamoto with a metal layer that couples the loading structure to a bias voltage supply line as taught by Tanaka in order to maintain the gate line at a predetermined electric potential for compensating the signal loading difference.

Regarding claim 9, Ka in view of Kim, Miyamoto and Tanaka teaches the limitations of parent claim 9. Tanaka further teaches wherein the metal layer and the signal paths are formed from the same material (Fig. 1, [0049]-[0050], discloses source lines S1, S2…S11 and capacitance lines 10 are formed by same transparent conductive film).


6.	Claims 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ka (US 20170301280 A1) in view of Kim (US 20160111040 A1).

Regarding claim 12, Ka discloses: A display (see Fig. 6, display device), comprising: 
an array of pixels (Fig. 6, discloses pixels are arranged in rows and column in display area); 
a pixel-free region that protrudes into the array of pixels and that separates a first group of pixels from a second group of pixels (see annotated Fig. 6 above, inactive region between the second display area A2 and third display area A3); 
control lines coupled to the array of pixels (Fig. 6, scan lines that connected to array of pixels), wherein the control lines a first group of control lines that are coupled to the first and second groups of pixels and that extend across the pixel-free region (see annotated Fig. 6 above. As illustrated in figure san lines in second display area A2 and third display area A3 coupled to the first and second groups of pixels in the row and extends across the inactive display area between the first and second display area); and 
Ka in first embodiment does not explicitly but second embodiment teaches a loading structure in the pixel-free region that overlaps the first group of control lines to increase loading on the first group of control lines (Fig. 18, [0265], discloses the dummy pattern DMP overlaps the scan lines connecting parts ES in notch region to compensate the load values). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second embodiment of Ka by overlapping the scan/control line with dummy pattern or loading structure to increase the signal line loading for compensating signal loading difference in display device.
Ka does not explicitly teach a camera located in the pixel-free region; and wherein the first group of control lines have a reduced pitch in the pixel-free region
However, it has been known in the display device to have used the camera or sensor device in an inactive display area such as notch of the display device. For example, Kim teaches a camera located in the pixel-free region (Figs. 6-8, [0032], [0041], discloses the non-display functional element 30 such as front camera, sensor indicator, receiver is disposed in a cut-out region 50 of the panel array located between the first display area AA1 and second display area AA2); and wherein the first group of control lines have a reduced pitch in the pixel-free region (see Fig. 5, discloses the reduced pitch of the gate lines in notch area as illustrate in figure).
Therefore, in view of teachings of Ka and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka with arranging a camera located in the pixel-free region and the first group of control lines have a reduced pitch in the pixel-free region as taught by Kim in order to reduce bezel area and optimal use of the space in display device.

Regarding claim 15, Ka in view of Kim teaches the limitations of parent claim 12. Ka further teaches signal paths that are coupled to the array of pixels and that are orthogonal to the control lines (see Fig. 6, data lines and scan lines that coupled to the array of pixels in display area and data lines and san lines are orthogonal as illustrated in figure), wherein the signal paths include a first signal path that overlaps the first group of control lines in the pixel-free region to increase loading on the first group of control lines (see Fig. 6, data line Dm-3 that extends from the first display area A1 into the inactive display area as shown in annotated figure 6 above and overlaps the scan lines S21, S22, S31, S32 thereby increases the loading on the scan line S21).

Regarding claim 16, Ko discloses A display (see Fig. 6, display device), comprising: 
an array of pixels including first and second rows of pixels (see Fig. 6, pixel rows in second pixel area A2 and third pixel area A3 read as first row and pixel rows in first pixel area A1 read as second row), wherein the first row has fewer pixels than the second row (Fig. 6, as illustrated in figure, first row has fewer pixels than the second row); 
a notch region that does not display images and that protrudes into the array of pixels, wherein the notch region interrupts the first row of pixels (see annotated Fig. 6 above, notch region formed in inactive display area); 
control lines coupled to the array of pixels (Fig. 6, scan lines and data lines coupled to array of pixels), wherein the control lines include first and second control lines respectively coupled to the first and second rows of pixels (Fig. 6, scan lines coupled to second pixel area A2 and third pixel area A3, and  in first pixel area A1), wherein the first control line extends across the notch region (see annotated Fig. 6, scan lines extended across the inactive display area); 
signal paths that are orthogonal to the control lines and that are coupled to the array of pixels (Fig. 6, data lines and san lines are orthogonal and electrically connected to pixels as illustrated in figure), wherein the signal paths include a first signal path that extends into the notch region (see Fig. 6, data lines extended into the notch area of inactive display region);
the first signal path overlap the first control line to compensate for a loading difference between the first and second control lines (see Fig. 6, data line Dm-3 that extends from the first display area A1 into the inactive display area as shown in annotated figure 6 above and overlaps the scan line S21 thereby increases the loading on the scan line S21 for compensating the signal loading difference). Ka in first embodiment does not seem to explicitly teach but in another separate embodiment additionally teaches a loading structure in the notch region, and the loading structure overlap the first control line to compensate for a loading difference (Fig. 18, [0265], discloses the dummy pattern DMP overlaps the scan line connecting parts ES in notch region to compensate the load values). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first and second embodiment of Ka by overlapping the scan/control line with signal line and dummy pattern or loading structure to increase the signal line loading for compensating signal loading difference in display device.
Ko does not explicitly teach a light sensor located in the notch region.
However, it has been known in the display device to have used the camera or sensor device in an inactive display area such as notch of the display device. For example, Kim teaches a light sensor located in the notch region (Figs. 6-8, [0032], [0041], discloses the non-display functional element 30 such as front camera, sensor indicator, receiver is disposed in a cut-out region 50 of the panel array located between the first display area AA1 and second display area AA2).
Therefore, in view of teachings of Ka and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka with arranging the light sensor in the notch region of the display device as taught by Kim in order to reduce bezel area and optimal use of the space in display device.

Regarding claim 17, Ka in view of Kim teaches the limitations of parent claim 16. Kim further teaches wherein the control lines have a reduced pitch in the notch region (see Fig. 5, discloses the reduced pitch of the gate lines in notch area as illustrate in figures).  

Regarding claim 18, Ka in view of Kim teaches the limitations of parent claim 16. Ka further teaches  wherein the control lines comprise gate lines and the signal paths comprise data lines (see Fig. 6, data lines and signal/scan lines).  

7.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ka (US 20170301280 A1) in view of Kim (US 20160111040 A1) further in view of Tanaka et al. (US 20090102824 A1) and Miyamoto et al. (US 20160071884 A1).

Regarding claim 13, Ka in view of Kim teaches the limitations of parent claim 12, Ko in view of Kim does not explicitly teach  the loading structure is coupled to a bias voltage supply line.
However, in the same field of endeavor of the display device for compensating the gate line loading difference, Tanaka teaches the loading structure is coupled to a bias voltage supply line (Fig. 1, the dummy pixel (i. e., signal line loading structure) is coupled to bias the common voltage Vcom).
Therefore, in view of teachings of Ka, Kim and Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka and Kim with the loading structure is coupled to a bias voltage supply line as taught by Tanaka in order to maintain the gate line at a predetermined electric potential for compensating the signal loading difference.
Ka in view of Kim and Tanaka do not explicitly teach loading structure comprises polysilicon.
However, in the same field of endeavor of the display device for compensating the signal line, Miyamoto teaches loading structure comprises polysilicon (Fig. 7, Fig. 10, [0039], [0042] discloses the semiconductor layer 104D in dummy pixel DPA preferably formed of a low-temperature polysilicon film).
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention that a doped polysilicon on supplemental loading structure as taught by Miyamoto can be implemented as an alternative material in a specific and known embodiment of a dummy pixel of the display as taught by Ka, Kim and Tanaka in order to prevent an electrostatic discharge (ESD) damage due to a static electrical charge generated, and also adjust the difference in capacitance and resistance between the gate lines for uniform brightness in display (Miyamoto, [0032]).

Regarding claim 14, Ka in view of Kim, Tanaka and Miyamoto teaches the limitations of parent claim 13. Tanaka further teaches wherein the array of pixels comprises a transparent conductive layer that forms a common electrode and that couples the loading structure to the bias voltage supply line (Fig. 1, [0050], discloses capacitance lines 10 is made of a transparent conductive film that couples the dummy pixel (i. e., signal line loading structure) to bias the common voltage Vcom).
Therefore, in view of teachings of Ka, Kim, Tanaka and Miyamoto it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka, Kim and Miyamoto with the array of pixels comprises a transparent conductive layer that forms a common electrode and that couples the loading structure to the bias voltage supply line as taught by Tanaka in order to maintain the gate line at a predetermined electric potential for compensating the signal loading difference.

8.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ka (US 20170301280 A1) in view of Kim (US 20160111040 A1) further in view of Tanaka et al. (US 20090102824 A1).

Regarding clam 19, Ka in view of Kim teaches the limitations of parent claim 16. Ka in view of Kim does not explicitly teach a transparent conductive layer that biases the loading structure, wherein the transparent conductive layer forms a common electrode in the array of pixels.  
However, in the same field of endeavor of the display device for compensating the gate line loading difference, Tanaka teaches a transparent conductive layer that biases the loading structure, wherein the transparent conductive layer forms a common electrode in the array of pixels (Fig. 1, [0050], discloses capacitance lines 10 is made of a transparent conductive film that couples the dummy pixel (i. e., signal line loading structure) to bias the common voltage Vcom).
Therefore, in view of teachings of Ka, Kim and Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka and Kim with a transparent conductive layer that biases the loading structure, wherein the transparent conductive layer forms a common electrode in the array of pixels as taught by Tanaka in order to maintain the gate line at a predetermined electric potential for compensating the signal loading difference.

Regarding claim 20, Ka in view of Kim teaches the limitations of parent claim 16. Ka in view of Kim does not explicitly teach a metal layer that biases the loading structure, wherein the metal layer and the signal paths are formed from the same material.
However, in the same field of endeavor of the display device for compensating the gate line loading difference, Tanaka teaches a metal layer that biases the loading structure (Fig. 1, [0050], [0063], discloses common voltage Vcom is supplied to bias the dummy pixel DP8 through the capacitance line 10 formed by transparent conductive film), wherein the metal layer and the signal paths are formed from the same material (Fig. 1, [0049]-[0050], discloses source lines S1, S2…S11 and capacitance lines 10 are formed by transparent conductive film).
Therefore, in view of teachings of Ka, Kim and Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as taught by Ka and Kim with a metal layer that biases the loading structure, wherein the metal layer and the signal paths are formed from the same material as taught by Tanaka in order to maintain the gate line at a predetermined electric potential for compensating the signal loading difference, and reducing the manufacturing cost/step by using the same material.

Conclusion 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20180005585 A1) teaches similar disclosure of display device having notch area and signal lines are compensated in notch area by loading the dummy pixels (see Fig. 15).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693